Title: Enclosure I Memorandum from Andrew Pickens, 26 July 1793
From: Pickens, Andrew
To: Washington, George




[Philadelphia, 26 July 1793]

In answer to the queries put by the President of the United States, the 26th July 1793.
1st If the men required are drafted from the militia of the States of Georgia South Carolina and North Carolina, it is thought that they might be in readiness to move from the appointed rendezvous or place of departure, in two months after full powers were received—but this would depend much on the exertions of the Executives of the States who are to furnish their different quotas of men. If any part of the militia are to be drafted from the frontier counties of Virginia or the territory south of the Ohio, and to join the troops at the before mentioned place of rendezvous, it would perhaps take a longer time, say seventy or eighty days, as they would have at least four hundred miles to march from their places of rendezvous within their own districts to the place of departure on the frontiers of Georgia, on account of the circuitous rout they would have to take in crossing the mountains with carriages, unless they were marched through the Cherokee nation, and make a junction with that division of the army which is to go from the Oconees at a point to be fixed at a future period on the Talapoose or Coosa Rivers—but it is thought that this could not be done and the destruction of the Cherokees prevented, or at least those towns which could be on the rout of that division of the army, although that nation may be disposed for peace, but if it is found necessary to chastize that nation, viz. the Cherokees as well as the Creeks, then a division to march as before mentioned through the Cherokees and to move forward at the same time that the division should march against the Creeks, and to make a junction as before mentioned, or as circumstances might point out or require.
If the expedition is confined to the Creek Nation of Indians, and it is thought necessary to bring men from the State of Virginia and the territory south of the Ohio, I would recommend from the State of Georgia, privates and non


commissioned officers
1000
effective men.


from South Carolina
1500
do



         North Carolina
1500
do


         Virginia
  750
do


         the territory South of the Ohio
  250
do


If the distance from Virginia and the Territory South of the Ohio, is thought too great a distance to march the militia, then I would recommend to draft the quota required from them equally from the States of North and South Carolina.
If an expedition against the Cherokees at the same time is found to be necessary—recommend that two thousand five hundred effective men be allotted for that Service, that is to march from the territory South of the Ohio through the Cherokee Country and make a junction with the Southern division as before-mentioned, this division to consist of two thousand infantry and five hundred horse, three hundred of which to be mounted infantry and two hundred armed and accoutred as dragoons, this division to be taken from the militia of Virginia and the territory South of the Ohio.
If two months were allowed for the inlisting of the men such a mode might afford better officers and better men, and be more agreeable to the country. If not inlisted by that time then the militia to be drafted.
If the men are to be either drafted or inlisted for six months actual service they ought to have allowed them one blanket, one hat, one short coat, two shirts, two pairs of overalls, and two or three pairs of shoes. Without such clothing it is not probable such a body of men would long remain fit for service.
The Southern division to consist of three thousand infantry, one thousand of which to be expert riflemen and five hundred horse—this division to be drafted from the militia of the three southern States in the proportions as before stated.
The southern streams alluded to in the 7th query are generally fordable from the month of May till Christmas and often later, but this depends greatly on the seasons, tho’ the waters in the upper Creeks and Cherokees seldom continue long high or impassable for horse.
It is difficult to point out an effectual mode of discrimination, and to save from harm those who may be peaceably inclined amongst those tribes that are at war with the United States—To invite them in to reside within our settlements, it is to be feared would not have the desired effect. Humanity and Justice points out that everything which comports with the policy and interest

of the United States should be done to preserve these unfortunate people from harm. Perhaps the best mode that can be adopted is to leave it to the prudence and humanity of the commanding Officer of the Southern armies, under the immediate direction of the President of the United States.

Andw: Pickens

